Citation Nr: 1758499	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  11-02 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for temporal lobe epilepsy with secondary psychosis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a kidney disease to include pyelonephritis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, the Board remanded the appeal for additional development.

In February 2017, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901, which was received in April 2017.  The Veteran was furnished a copy of such opinion in May 2017, with a notification letter informing him that he had 60 days from the date of the letter to review the medical opinion and send VA any additional evidence or argument.  See 38 C.F.R. § 20.903.  Subsequently, the Veteran's representative submitted additional statements.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The Board notes that the Veteran's representative indicated in a December 2013 statement that a November 2013 substantive appeal form submitted with respect to an issue concerning timeliness of an appeal and aid and attendance is an issue under another representative, and thus, the Board will not address such issue in the instant decision.

The hypertension and kidney issues are decided below, and the reopened issue of service connection for epilepsy is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a March 1995 Board decision, the Board dismissed the claim for service connection for epilepsy with secondary psychosis.

2.  The evidence submitted since the March 1995 Board decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for epilepsy with secondary psychosis.

3.  The Veteran's current hypertension not related to service.

4.  The Veteran's current kidney disease is not related to service.


CONCLUSIONS OF LAW

1.  The March 1995 Board decision that dismissed the Veteran's claim of service connection for epilepsy with secondary psychosis is final.  38 U.S.C. § 7104 (West 2012); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence sufficient to reopen the previously dismissed claim of service connection for epilepsy with secondary psychosis has been received.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for service connection for a kidney disease have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The service connection claim for epilepsy with secondary psychosis was last disallowed when the Board dismissed the appeal in the March 1995 decision, concluding that the claim was not well-grounded.  New and material evidence was not received within one year of notification of this decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not appeal the decision; thus, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim of entitlement to service connection has been previously denied, and the decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

If new and material evidence is submitted, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); 38 U.S.C. § 5103A (eliminates the concept of a well-grounded claim).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the Board's March 1995 decision, the evidence included the Veteran's service treatment records (STRs) and VA and private treatment records.  The Board dismissed the claim of service connection for epilepsy with secondary psychosis, finding that the claim was not well-grounded because of the absence of evidence showing a verified epilepsy diagnosis.  The Board advised the Veteran of the decision and his appellate rights at the time of the March 1995 decision.  The March 1995 Board decision is final on the date stamped on the face of the decision.  See 38 U.S.C. § 7014; 38 C.F.R. § 20.1100.

Evidence received since the March 1995 Board decision includes May 2000 statements from the Veteran and a private physician (Dr. Siazon) indicating that the Veteran had been continuously treated for epilepsy.  This new evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for epilepsy with secondary psychosis.  Thus, new and material evidence has been received, and the matter is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  This reopened claim is addressed in the remand section below.

II. Service Connection

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Hypertension

In a September 2000 statement, the Veteran contends that his hypertension has been treated by a private physician (Dr. Jose Siazon) since December 1969.  He has also contended that he had hypertension that was treated in service.

Post-service medical records show that the Veteran has hypertension.  Thus, the Veteran has the claimed current disability.  However, the Veteran's service treatment records (STRs) are negative for a diagnosis of hypertension.

In connection with a claim for benefits for hypertensive heart disease, the Veteran was afforded VA examinations in November 1990 and March 1992.  The November 1990 examiner reported that the Veteran related a history of hypertension since 1985.  The March 1992 examiner reported that the Veteran was diagnosed as hypertensive since 1969 and was on captopril and metoprolol.  However, neither of these examiners specifically opined on whether the Veteran had hypertension that was related to service.

By way of background, in November 2002 and July 2004, VA issued final administrative decisions finding that the evidence of record was sufficient to warrant submission of the Veteran for consideration of forfeiture for fraud.  In sum, such decisions detailed that forensic evidence showed that index cards made by Dr. Siazon, which supposedly indicated that Dr. Siazon treated the Veteran for various illnesses including hypertension, were falsified clinical records.  In a December 2007 decision, the Board found that the Veteran's act of fraud caused him to forfeit all rights, claims, and benefits under all laws administered by VA.  The Veteran appealed the Board's December 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2009 Order, the Court granted a February 2009 Joint Motion for Remand (JMR) by the parties (the Veteran's representative and VA's General Counsel) to remand the Board's decision for additional development.  In a July 2009 decision, the Board found that the declaration of forfeiture against the Veteran was not proper, reasoning that the evidence did not show beyond a reasonable doubt that the Veteran knowingly submitted fraudulent medical evidence in support of his claim.

This history is relevant to the instant appeal because apart from the Veteran's own statements (see e.g., July 1991 Veteran statement; April 1992 Veteran statement; June 2000 Veteran statement) and assertions at medical examinations or during treatment and Dr. Siazon's records and statements many years after service, the Veteran's voluminous records do not show hypertension treatment in service or within a year after separation.

In substantial compliance with the Board's March 2014 remand, VA afforded the Veteran an examination in May 2014.  After an in-person examination and review of the Veteran's claims file, the examiner reported a diagnosis of hypertension.  In a June 2014 opinion, the examiner opined that the Veteran's hypertension was less likely than not related to service, reasoning that "there is not a single consult for hypertension nor a blood pressure reading which satisfies the current diagnosis of hypertension or pre hypertension when he was still in service."

Additionally, the examiner opined that the Veteran's hypertension was less likely as not manifested in the first year post-discharge from the military.  As a rationale for this conclusion, the examiner noted that the only record that could perhaps show a diagnosis of hypertension during such time was made by Dr. Siazon and that, in the examiner's opinion, such record showing a blood pressure reading of 160/100 "did not satisfy the diagnosis of hypertension" and that a single reading of 160/100 does not mean hypertension.  Further, the examiner observed inconsistencies in Dr. Siazon's treatment records, including the index cards discussed above, and that the Veteran's young age at the time he was purportedly treated for hypertension calls into question why the evidence does not include subsequent work-ups for hypertension.

The examiner also reported that records showing convincing evidence of a diagnosis and continuous treatment for hypertension were dated in the 1990s, not earlier.  Furthermore, the examiner observed that the Veteran filed claims for benefits in the 1970s, but did not file a service connection claim for hypertension until the 1990s.

Subsequent to this VA examination, the Veteran's wife submitted an August 2014 statement asserting that the Veteran took hypertension pills in 1969, and the Veteran's representative, in an August 2014 statement, requested a VA examination addendum in order to consider the wife's statement.  As such, the Board obtained the April 2017 VHA opinion.  The expert in nephrology and hypertension (F.P., M.D.) who provided the VHA opinion concluded that, after reviewing the Veteran's records, it is not as least as likely as not that the Veteran's hypertension had its onset during service or is otherwise related to service.  Dr. F.P. explained that "there was neither a single consult or clinical encounter for hypertension nor a blood pressure reading or otherwise any piece of convincing evidence that fulfills the criteria for the diagnosis of pre hypertension or hypertension."  Dr. F.P. noted that the evidence includes a completely normal blood pressure reading at the time of separation.

Additionally, Dr. F.P. opined that it is not at least as likely as not that the Veteran's hypertension manifested within one year of the Veteran's separation from service in October 1969.  As rationale for this conclusion, Dr. F.P. noted the record made by Dr. Siazon showing a blood pressure reading of 160/100 in February 1970, which was also noted by the May 2014 VA examiner.  Dr. F.P. stated that a single reading of elevated blood pressure does not satisfy the diagnostic criteria for hypertension and that Dr. Siazon did not prescribe specific pharmacologic treatment for hypertension at the time.  Furthermore, Dr. F.P. reiterated the May 2014 VA examiner's observations that there is no convincing evidence that the Veteran had hypertension in 1970, or more importantly, had "appropriate work-up considering the young age of the [V]eteran at that time."  Moreover, Dr. F.P. specifically concurred with the May 2014 VA examiner's analysis and opinion and concluded that the Veteran's wife's August 2014 statement is insufficient, in light of all available records and lack of convincing evidence, to prove the existence of the Veteran's hypertension during service or within a year post service.

The Board finds that any determination as to the nature, onset, and etiology of the Veteran's hypertension is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the Veteran, as a layperson, is not competent to offer a medical opinion as to the cause of such hypertension because he has not demonstrated that he possesses the requisite specialized knowledge.  Such an opinion requires medical expertise in this case.

Therefore, the Veteran's opinion regarding the etiology of his hypertension is not competent evidence and is afforded no probative weight.  Moreover, the May 2014 VA examiner and the VHA expert, taken together, specifically considered the Veteran's contended theories and medical history before concluding that his hypertension is not related to service or manifested within a year after service.  Thus, the Board affords these opinions great probative weight and finds them persuasive regarding the nexus element, on which the appeal of this issue turns.  The nexus element has not been substantiated here.

These probative opinions are also evidence that the Veteran's hypertension did not manifest to a compensable degree within one year of service.  Instead, the medical evidence first shows such a manifestation many years (approximately 20 years) after service.  However, the evidence also includes lay statements and other medical records relevant to the analysis of the presumption regarding certain chronic diseases, including hypertension, manifesting to a compensable degree within a year after service.  For example, the record includes statements from the Veteran and his wife asserting that he was treated for hypertension within a year after service.  However, the evidence does not support such statements.  Additionally, the record shows that the Veteran has been inconsistent in reporting the onset of his hypertension.  Specifically, at the November 1990 VA examination, his hypertension was reported to have started in 1985, and more recently, he contends that it started within a year after service.  As such, the Board finds the Veteran's statements regarding the onset of his hypertension not to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Furthermore, while Dr. Siazon's records and statements support the Veteran's contentions regarding the onset of his hypertension, the Board's July 2009 decision details that, while the Veteran did not knowingly submit fraudulent records beyond a reasonable doubt, such records were deemed to be fraudulent.  The RO administrative decisions discussed above and the Board found that Dr. Siazon back-dated index cards that purportedly were made within a year after the Veteran's service in order to give the appearance of continuous treatment for hypertension since shortly after service.  Only after Dr. Siazon was questioned about the authenticity of such records did he admit that they were constructed in a single day, allegedly from his recollection of the Veteran's past treatment.  See November 2002 Dr. Siazon affidavit.  Thus, the Board affords such records little probative weight.

The Veteran's representative argues, in July 2013 statements, that Dr. Siazon's records, while fraudulently submitted, nevertheless support the Veteran's contentions regarding the onset of his hypertension and that Dr. Siazon's recollections are not required to be verified.  The Board finds such arguments to be unavailing because the negative evidence taken as a whole far outweighs any spurious medical evidence submitted on the Veteran's behalf regarding the onset of his hypertension.  The Veteran's representative also argues, in a July 2017 statement, that the VHA opinion is inadequate, at least in part, because of conclusory statements.  The Board finds such argument also to be ineffective because Dr. F.P. indicated review of the Veteran's records and concurred with the May 2014 VA examiner's analysis and provided rationales for his negative opinions.

While the Board found in the July 2009 decision that the evidence did not show beyond a reasonable doubt that the Veteran knew that Dr. Siazon submitted fraudulent medical records, the Board nonetheless finds that evidence indicating that the Veteran's hypertension began many years after service greatly outweighs any evidence to the contrary including any lay statements.

A veteran bears the evidentiary burden to establish all material elements of a claim.  See 38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  Unlike many areas of law, the claimant in the VA benefits system, however, has the burden of persuasion only to an equipoise standard or an "equality of the evidence" standard with the help of VA in developing the claim.  See Skoczen v. Shinseki, 564 F.3d 1319, 1324 (Fed. Cir. 2009) (citing 38 U.S.C. § 5107(b)).

However, the Board finds that, based on the inconsistency of the Veteran's statements, the circumstances surrounding the submission of fraudulent records, and the greatly probative negative medical opinions, the Veteran has failed to meet his burden of persuasion even to only an equipoise standard regarding the onset of his hypertension and its purported relation to service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and thus, the benefit-of-the-doubt doctrine is not applicable here; therefore, service connection for hypertension is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Kidney Disease

In a November 2009 notice of disagreement, the Veteran's representative contends that the records showing the Veteran and his doctor's recollections of pyelonephritis/kidney disease are not insufficient bases to grant service connection.

The Veteran's service treatment records (STRs) are negative for a diagnosis of kidney disease.  Post-service kidney-related medical records include VA treatment records from 1991 showing UTIs (urinary tract infections) that resolved.  Records and statements made by Dr. Siazon purportedly show that the Veteran was treated for pyelonephritis or kidney infection since 1969.  See, e.g., May 2000 statement; June 2000 statement; June 2001 statement.

As discussed above, the circumstances surrounding Dr. Siazon's records call into question the validity of any of his records/statements.  As such, it was unclear if the Veteran had a current kidney diagnosis for which service connection may be granted.

In substantial compliance with the Board's March 2014 remand, VA afforded the Veteran an examination in May 2014.  After an in-person examination and review of the Veteran's claims file, the examiner reported diagnoses of nephrolithiasis (kidney stones) with an onset date in May 2014 and pyelonephritis with an unrecalled onset date.  The examiner also reported a history of recurrent neurogenic bladder with cystitis as a residual of CVA (cardiovascular accident or stroke) and symptomatic treatment for UTI.  The examiner opined that the Veteran's current kidney condition was less likely than not related to service.  The examiner reasoned that the Veteran's claims file shows no clinical or laboratory findings suggestive of pyelonephritis or nephrolithiasis while the Veteran was still in service.  Further, the Veteran's history of CVA with resultant neurogenic bladder can predispose to nephrolithiasis, which is the most likely cause in the Veteran's case.

Subsequent to this VA examination, the Veteran's wife submitted an August 2014 statement asserting that the Veteran was treated for UTIs in 1969, and the Veteran's representative, in an August 2014 statement, requested a VA examination addendum in order to consider the wife's statement.  As such, the Board obtained the April 2017 VHA opinion.  The expert in nephrology and hypertension (Dr. F.P.) concluded that, after reviewing the Veteran's records, it is not as least as likely as not that the Veteran's kidney condition had its onset during service or is otherwise related to service.  Additionally, Dr. F.P. opined that it is not at least as likely as not that the Veteran's kidney condition, to include nephrolithiasis, manifested within one year of the Veteran's separation from service in October 1969.  As rationale for this conclusion, Dr. F.P. concurred with the May 2014 VA examiner's observations and analysis of the evidence, after indicating his own review of the record.  Moreover, Dr. F.P. specifically concluded that the Veteran's wife's August 2014 statement is insufficient, in light of all available records and lack of convincing evidence, to prove the existence of the Veteran's kidney disease during service or within a year post service.

Neither the May 2014 VA examiner nor Dr. F.P. nor post-service treatment records, apart from Dr. Siazon's specious records/statements, support a specific diagnosis of pyelonephritis, and thus, the Board does not find that the Veteran has or ever had such a diagnosis.

As with hypertension, the Board finds that any determination as to the nature, onset, and etiology of the Veteran's kidney disease is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the Veteran, as a layperson, is not competent to offer a medical opinion as to the cause of such kidney disease because he has not demonstrated that he possesses the requisite specialized knowledge.  Such an opinion requires medical expertise in this case.

Therefore, the Veteran's opinion regarding the etiology of his kidney disease is not competent evidence and is afforded no probative weight.  Moreover, the May 2014 VA examiner and the VHA expert, taken together, specifically considered the Veteran's contended theories and medical history before concluding that his kidney disease is not related to service.  Thus, the Board affords these opinions great probative weight and finds them persuasive regarding the nexus element, on which the appeal of this issue turns.  The nexus element has not been substantiated here.

As discussed above, while Dr. Siazon's records and statements support the Veteran's contentions regarding continuous treatment of pyelonephritis since shortly after service, the Board's July 2009 decision details that, while the Veteran did not knowingly submit fraudulent records beyond a reasonable doubt, such records were deemed to be fraudulent.  In this regard, the RO administrative decisions and the Board found that Dr. Siazon back-dated index cards that purportedly were made within a year after the Veteran's service in order to give the appearance of continuous treatment for kidney disease since shortly after service.  Only after Dr. Siazon was questioned about the authenticity of such records did he admit that they were constructed in a single day, allegedly from his recollection of the Veteran's past treatment.  See November 2002 Dr. Siazon affidavit.  Thus, as above, the Board affords such records little probative weight.

Additionally, arguments suggesting that service connection for kidney disease is warranted based on the presumption under 38 C.F.R. § 3.309 are without merit because the Veteran does not have a kidney disease that is included in the list of chronic diseases that may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.

While the Veteran's representative argues, in July 2013 statements, that Dr. Siazon's records, while fraudulently submitted, nevertheless support the Veteran's contentions regarding treatment for kidney disease and that Dr. Siazon's recollections are not required to be verified.  Similar to the analysis with the hypertension issue, the Board finds such arguments to be unavailing because the negative evidence taken as a whole far outweighs any spurious medical evidence or lay statements submitted on the Veteran's behalf regarding the any alleged kidney disease treatment, to include the Dr. Siazon records/statements.  The Veteran's representative also argues, in a July 2017 statement, that the VHA opinion is inadequate, at least in part because of conclusory statements.  Again, the Board finds such argument also to be ineffective because Dr. F.P. indicated review of the Veteran's records and concurred with the May 2014 VA examiner's analysis.

A veteran bears the evidentiary burden to establish all material elements of a claim.  See 38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  Unlike many areas of law, the claimant in the VA benefits system, however, has the burden of persuasion only to an equipoise standard or an "equality of the evidence" standard with the help of VA in developing the claim.  See Skoczen v. Shinseki, 564 F.3d 1319, 1324 (Fed. Cir. 2009) (citing 38 U.S.C. § 5107(b)).

However, the Board finds that, based the circumstances surrounding the submission of fraudulent records and the greatly probative negative medical opinions, the Veteran has failed to meet his burden of persuasion even to only an equipoise standard regarding a kidney disease and its purported relation to service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and thus, the benefit-of-the-doubt doctrine is not applicable here; therefore, service connection for a kidney disease, to include pyelonephritis and nephrolithiasis, is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been presented, the claim of service connection for epilepsy with secondary psychosis is reopened, and the appeal is granted to this extent only.

Service connection for hypertension is denied.

Service connection for a kidney disease to include pyelonephritis and nephrolithiasis is denied.


REMAND

Regarding the reopened epilepsy issue, the evidence includes March 1992 and May 1994 VA examinations showing a diagnosis of temporal lobe epilepsy.  As detailed above, VA issued a September 2004 administrative decision indicating that the Veteran forfeited all rights, claims, and benefits under the laws administered by VA, as provided by 38 U.S.C. § 6103(a), because of fraud involving medical records, which address epilepsy, made by a private physician (Dr. Siazon).  Eventually, the Board found this declaration of forfeiture was not proper in its July 2009 decision.  However, since this decision, the Veteran has not been afforded a VA examination with a nexus opinion.  Therefore, the Board finds that the Veteran should be afforded a VA examination and opinion on remand in order to address his contention that he has epilepsy that is related to service.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Updated VA treatment records should also be requested on remand, if they exist.

Accordingly, this issue is REMANDED for the following actions:

1.  Request updated VA treatment records.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination by an examiner, with sufficient expertise to determine the nature and etiology of any epilepsy with secondary psychosis.

Based on the examination results and a review of the record, the examiner should indicate if the Veteran has a current epilepsy diagnosis, to include consideration of March 1992 and May 1994 VA examinations showing a diagnosis of temporal lobe epilepsy.  Then, the examiner should provide an opinion as to whether any such disability at least as likely as not (50 percent or greater probability) had its onset during, or is etiologically related to, the Veteran's military service.

3.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the appeal.  If the benefit sought is not granted in full, then furnish the Veteran and his representative with a supplemental statement of the case and give them an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.


______________________________________________
L. M. BARNARD	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


